UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02265_ Value Line Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Item I Reports to Stockholders A copy of the Annual Report to Stockholders for the period ended 12/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 7 Times Square 21st Floor D e c e m b e r 3 1 , 2 0 1 2 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 The Value Line Fund, Inc. Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00090995 The Value Line Fund, Inc. To Our Value Line To Our Shareholders (unaudited): Enclosed is your annual report for the year ended December 31, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Fund, Inc. (the “Fund”) earned a total return of 14.60% for the twelve months ending December 31, 2012, after fees and expenses. That compared with a total return of 16.00% for the benchmark index, the Standard & Poor’s 500(1). The Fund benefited from good stock selection in the Materials and Information Technology sectors, as well as from an underweighting in the weak Energy sector. Offsetting this was a partial rebound in the depressed Financial Services sector, where the Fund remains underweighted, plus laggard holdings in the Consumer Discretionary sector. It has now been over three years since we repositioned the Fund for improved performance. We are gratified by the results. For the three years ended December 31, 2012, the Fund earned an average annual total return of 15.02%, after fees and expenses. That compared with average annual total returns of 10.87% for the S&P 500 and 9.82% for the Multi-Cap Growth Fund peer group(2), as measured by Lipper Inc., the independent fund analysis service (5-yrs - 3.31% vs. 0.93% 387 funds; 10-yrs 4.21% vs. 8.07% 255 funds). The 2009 repositioning included a broadening of the Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 1-yr 531 funds; 3-yr 466; 5-yr 387; 10-yr 255 2 The Value Line Fund, Inc. Fund Shareholders Fund’s stock selection universe to encompass the 1,200 or so stocks in the top three Ranks of the Value Line Timeliness Ranking System. This has allowed greater diversification of the portfolio, which reduces exposure to any single economic sector. It has also resulted in decreased turnover of portfolio holdings, which lowers trading expenses. At the same time, we handed the reins to our senior portfolio manager who has demonstrated widely recognized success managing other equity portfolios in our fund family for over twenty years. The Fund’s expanded stock selection criteria allow us to implement our disciplined investment strategy to full advantage. We invest in proven winnersthose companies that have established five- to ten-year records of superior relative earnings growth and stock price growth. This is a portfolio of growth stocks. We also look for companies demonstrating strong short-term, quarter-to-quarter, relative earnings momentum and stock price momentum. If a holding later falters on these measures, we do not hesitate to replace it with a stock showing superior strength. The Fund invests in companies of all sizes. Its approximately 150 holdings are well-diversified in that respect, comprised of about 40% large-capitalization companies, 40% mid-cap and 20% small-cap. In addition, the portfolio is widely diversified across many industries. Only about 15% of assets are invested in the Fund’s top ten holdings. Meanwhile, we make every effort to minimize Fund fees and expenses. In that regard, Lipper Inc. awards your Fund its top Lipper Leader rating of 5 for low expenses relative to peers for the 3-year (157 funds), 5-year (141) and Overall (157) periods (4 rating for 10-year period, 112 funds). We will maintain our time-tested investment discipline. Thank you for investing with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager Lipper Leader ratings are derived from highly sophisticated formulas that analyze funds against clearly defined criteria. Funds are compared to similar funds, and only those that truly stand out are awarded Lipper Leader status. Funds are ranked against their peers on each of four measures: Total Return, Consistent Return, Preservation, and Expense. A fifth measure, Tax Efficiency, applies in the United States. Scores are subject to change every month and are calculated for the following periods: 3-year, 5-year, 10-year, and overall. The overall calculation is based on an equal-weighted average of percentile ranks for each measure over 3-year, 5-year, and 10-year periods (if applicable). For each measure, the highest 20% of funds in each peer group are named Lipper Leaders. The next 20% receive a rating of 4; the middle 20% are rated 3; the next 20% are rated 2, and the lowest 20% are rated 1. Gross Expense ratio: 1.28% Net Expense ratio: 1.03% For the period May 1, 2012 through June 30, 2ecurities LLC (the “Distributor”) contractually agreed to waive a portion of the Fund’s Rule 12b-1 fee in an amount equal to 0.25% of the Fund’s average daily net assets. The waiver cannot be terminated before June 30, 2013 without the approval of the Fund’s Board of Directors. For various periods, the Distributor similarly waived a portion of the Fund’s Rule 12b-1 fee. The Fund’s performance would be lower in the absence of such waivers. 3 The Value Line Fund, Inc. To Our Value Line Fund Shareholders Economic Highlights (unaudited) The S&P 500 gained 16.0% in 2012, making this the benchmark index’s largest annual return since 2009 and the fourth-largest return in the last decade. This performance was particularly impressive given the pre-election uncertainties, yearend concerns regarding the fiscal cliff, and the lingering sovereign debt issues in Europe. At home, GDP grew 2.2% for the year, indicating an economy firmly in a mid-cycle expansion. The consumer showed renewed vigor during the holiday shopping season with retail sales exceeding expectations and increasing 4.7% year-over-year. While consumer spending ended 2012 on a high note, ongoing fiscal uncertainty and tax increases could rein in consumer spending in 2013. Consumers’ growing unease can be seen in the December decline in the Consumer Confidence Index. The financial impact of the increase in the payroll tax undoubtedly contributed to this decline in Consumer Confidence. The labor market has been improving at a measured pace. The national unemployment rate stood at 7.8% at yearend, though with significant variation among the states. While 15 states posted unemployment rates under 6%, there were 5 states, including California, with rates still exceeding 9%. Despite the improvement over 2011’s 8.5% unemployment rate, job creation was not strong enough for the Fed to alter its economic stimulus policy of keeping short term interest rates at extremely low levels. The Fed announced in December that future monetary tightening would be contingent on the unemployment rate falling below 6.5% or inflation breaching 2.5%. Despite the growing economy, inflationary pressures have remained modest. Consumer prices remained in check, with headline prices rising 1.7% on a year-over-year basis. Limited wage growth has contributed to the relatively benign inflationary environment. The housing market continues to be a bright spot for the economy. The residential housing recovery continued to gain steam, with construction in December resulting in new housing starts that were nearly 40% higher than a year earlier. Housing prices continued their upward march with price increases in 20 metropolitan areas over the last 12 months. This rising wealth effect stemming from high home values may offset some of the headwinds for the consumer from the recent tax policy changes. 4 The Value Line Fund, Inc. (unaudited) The following graph compares the performance of The Value Line Fund, Inc. to that of the S&P 500 Index (the “Index”). The Value Line Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in The Value Line Fund, Inc. and the S&P 500 Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/12 % $ 5 years ended 12/31/12 ) % $ 10 years ended 12/31/12 % $ * The Standard and Poor’s 500 Stock Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 The Value Line Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 through December 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/12 Ending account value 12/31/12 Expenses paid during period 7/1/12 thru 12/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.06% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 6 The Value Line Fund, Inc. Portfolio Highlights at December 31, 2012 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets AutoZone, Inc. $ % Edwards Lifesciences Corp. $ % TJX Companies, Inc. (The) $ % Rollins, Inc. $ % Yum! Brands, Inc. $ % Panera Bread Co. Class A $ % Express Scripts Holding Co. $ % NewMarket Corp. $ % Novo Nordisk A/S ADR $ % Church & Dwight Co., Inc $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments. 7 The Value Line Fund, Inc. Schedule of Investments December 31, 2012 Shares Value COMMON STOCKS (98.1%) CONSUMER DISCRETIONARY (17.6%) AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * (1) Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Johnson Controls, Inc. LKQ Corp.* McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * VF Corp. Wolverine World Wide, Inc. (1) Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (10.6%) Boston Beer Co., Inc. (The) Class A * (1) British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. Shares Value General Mills, Inc. $ Harris Teeter Supermarkets, Inc. Herbalife Ltd. (1) Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. ENERGY (1.3%) Core Laboratories N.V. Enbridge, Inc. Noble Energy, Inc. FINANCIALS (6.0%) Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. Camden Property Trust REIT M&T Bank Corp. PartnerRe Ltd. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (14.4%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. See Notes to Financial Statements. 8 The Value Line Fund, Inc. December 31, 2012 Shares Value Edwards Lifesciences Corp. * $ Endo Health Solutions, Inc. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. (1) Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Volcano Corp. * INDUSTRIALS (23.7%) Acuity Brands, Inc. AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. PLC Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * Shares Value L-3 Communications Holdings, Inc. $ Lincoln Electric Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. INFORMATION TECHNOLOGY (9.9%) Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * Fiserv, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Open Text Corp. * Salesforce.com, Inc. * WEX, Inc. * MATERIALS (11.7%) Airgas, Inc. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. See Notes to Financial Statements. 9 The Value Line Fund, Inc. Schedule of Investments Shares Value Ecolab, Inc. $ FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.8%) Crown Castle International Corp. * UTILITIES (2.1%) ITC Holdings Corp. ONEOK, Inc. Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $72,880,796) (98.1%) Principal Amount Value SHORT-TERM INVESTMENTS (3.4%) REPURCHASE AGREEMENTS (2.0%) $ With Morgan Stanley, 0.15%, dated 12/31/12, due 01/02/13, delivery value $2,200,018 (collateralized by $2,250,000 U.S. Treasury Notes 0.125% due 12/31/13, with a value of $2,248,697) Principal Amount Value INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (1.4%) JOINT REPURCHASE AGREEMENTS (1.4%) $ Joint Repurchase Agreement with Morgan Stanley, 0.18%, dated 12/31/12, due 01/02/13, delivery value $636,783 (collateralized by $649,513 U.S. Treasury Notes 2.750% - 3.250% due 07/31/16 - 02/15/19, with a value of $643,003) $ Joint Repurchase Agreement with Barclays, 0.20%, dated 12/31/12, due 01/02/13, delivery value $204,681 (collateralized by $208,772 U.S. Treasury Note 2.000% due 01/31/16, with a value of$207,131) Joint Repurchase Agreement with Credit Suisse First Boston, 0.20%, dated 12/31/12, due 01/02/13, delivery value $659,526 (collateralized by $672,771 U.S. Treasury Note 3.625% due 08/15/19, with a value of $665,017) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $1,500,974) (1.4%) TOTAL SHORT-TERM INVESTMENTS (Cost $3,700,974) (3.4%) See Notes to Financial Statements. 10 The Value Line Fund, Inc. December 31, 2012 Value TOTAL INVESTMENT SECURITIES (101.5%) (Cost $76,581,770) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-1.5%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($109,797,889 ÷ 10,599,196 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of December 31, 2012, the market value of the securities on loan was $1,591,832. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 11 The Value Line Fund, Inc. Statement of Assets and Liabilities at December 31, 2012 Assets: Investment securities, at value (Cost - $72,880,796) (securities on loan, at value, $1,591,832) $ Repurchase agreement (Cost - $3,700,974) Cash Interest and dividends receivable Prepaid expenses Receivable for securities lending income Receivable for capital shares sold Other receivables Total Assets Liabilities: Payable upon return of securities on loan Payable for capital shares redeemed Accrued expenses: Advisory fee Sub-transfer agent fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 10,599,196 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($109,797,889 ÷ 10,599,196 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2012 Investment Income: Dividends (net of foreign withholding tax of $22,868) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Auditing and legal fees Printing and postage Custodian fees Registration and filing fees Directors’ fees and expenses Insurance Sub-transfer agent fees Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 12 The Value Line Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2012 and 2011 Year Ended December 31, 2012 Year Ended December 31, 2011 Operations: Net investment income (loss) $ $ ) Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (3,327,050 ) Net increase in net assets from operations Distributions to Shareholders: Net investment income — (18,709 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders — Cost of shares redeemed (44,487,216 ) (24,954,879 ) Net increase/(decrease) in net assets from capital share transactions (41,260,362 ) Total Increase/(Decrease) in Net Assets (23,538,179 ) Net Assets: Beginning of year End of year $ $ Undistributed (distributions in excess of) net investment income, respectively, at end of year $ $ ) See Notes to Financial Statements. 13 The Value Line Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies The Value Line Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long term-growth of capital. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 - Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 14 The Value Line Fund, Inc. December 31, 2012 The following table summarizes the inputs used to value the Fund’s investments in securities as of December 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
